Title: To James Madison from James P. Preston, 26 August 1813
From: Preston, James P.
To: Madison, James


Sir
Fort George U. C. August 26h 1813
I have the honor to tender you my acknowledgements for the appointment that you have been pleased to promote me to, every additional trust thus derived serves more strongly to bind me by every tie of gratitude and affection zealously to devote myself to my country’s service.
In consequence of the promotion of Colo Coles to the command of the twelfth Regit of Infty and my own to the twenty third, I have solicited the Secy of War to continue me in the twelfth and arrange Colo Coles to the twenty third.
I have stated my reasons for this wish in a letter to the Secy of War which I take the liberty of inclosing to you as it contains some facts which are known to your self. I must pray you Sir to confer on me the favor of speaking to him on the subject. I would not presume to intrude myself upon your time or notice unconnected with what I deem of consequence, but believeing that you will take an interest in producing harmony and content in a regiment composed of men of your native State exclusively I have ventured this request.

Yesterday before light the enemy attacked our piquets and drove them to camp with an inconsiderable loss, not equal I believe to that sustained by the enemy. Capn Fitzgerrald a British officer of some celebrity for one of his rank was wounded and taken prisoner. It is very provoking to be thus insolently treated by inferior numbers marching almost in gun shot of our entrenchment, withou⟨t⟩ attempting to repel them by a vigorous onset, but supposing as I do that we are a component part of numbers that are to be simultaneously wielded by the government in a manner that will be felt from Malden to Montreal, I suppress my feelings of impatience, & trust that the hour will soon arrive when we shall be revenged for those injuries & insults. With every sentiment of personal regard and the highest respect I have the honor to be your Obt Serv.
James P. Preston
